Citation Nr: 1713991	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder, with alcohol abuse.  

3.  Entitlement to a disability rating in excess of 20 percent for left forearm hematoma, post-operative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is addressed in the Remand portion of the decision below.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's posttraumatic stress disorder (PTSD) has been manifested by occupational and social impairment with deficiencies in most areas; there is no evidence that it is productive of total occupational and social impairment.  

2.  Throughout the pendency of the appeal, the Veteran's left arm hematoma, post-operative, has been characterized as mild incomplete paralysis of the ulnar nerve and has been manifested by no more than mild decreased sensation and numbness, with intermittent sharp pain.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for post-operative left forearm hematoma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

PTSD

The Veteran filed a claim for service connection for PTSD in July 2009, and the RO granted service connection in September 2010, and assigned a 30 percent disability rating, effective from the date of the claim.  The RO increased the Veteran's disability rating to 70 percent disabling, also effective from the date of the claim, in an April 2012 rating decision.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

A VA psychological examination conducted in July 2010, reflects the Veteran's complaints of insomnia, nightmares, anger, irritability and isolation from others.  He reported he was unable to perform activities of daily living at times and had a history of violent behavior, describing himself as having a very short fuse and having physically assaulted close friends in the past.  He reported having no relationship with his sibling and a poor relationship with his adult children.  The Veteran was divorced and was not in a current relationship.  He did not indicate any history of suicide attempts.  

Mental status examination revealed the Veteran's orientation was within normal limits.  His appearance and hygiene were assessed as not appropriate and showed signs of neglect.  He was somewhat poorly dressed.  His behavior was appropriate and he maintained good eye contact.  His affect and mood were depressed.  His communication was within normal limits, although there was intermittent abnormal speech that was irrelevant and slow.  However, it was not circumstantial, circumlocutory, stereotypical, illogical, obscure, or pressured.  The Veteran's concentration was poor and he was easily distracted.  There was no evidence of panic attacks.  There were signs of suspiciousness.  The Veteran reported a history of intermittent delusional periods, as evidenced by his belief that someone was out to get him.  No delusions were observed at the time of examination.  He also reported an intermittent history of hallucinations, including hearing voices which frightened him, but there was no evidence of any hallucinations at the time of the examination.  There was no evidence of any obsessive compulsive behavior.  Mild confusion was noted, as was impaired thought processes.  The Veteran's judgment was impaired, with mild paranoid ideation.  The Veteran had normal abstract thinking.  He had mild memory impairment, with mild memory deficits.  There was no evidence of suicidal or homicidal ideation.  The diagnosis was PTSD, with alcohol abuse secondary to the PTSD.  A Global Assessment of Functioning score of 47, indicative of serious symptoms or serious impairment in social, occupational or school functioning, was assigned.  

The examiner stated that the Veteran had difficulty with other people and that his concentration and cognition were poor.  The examiner further opined that the Veteran had no social skills and that these factors would make it very difficult for him to be in a working environment.  However, the Veteran's unemployment was not primarily due to the effects of his mental condition.  The examiner assessed the Veteran's PTSD symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily.  

A September 2010 evaluation for the Social Security Administration indicates the Veteran had PTSD and limitations with detailed instructions, as well as with concentration and persistence.  The examiner opined that there was no evidence of more than moderate limitation due to the Veteran's psychiatric diagnosis prior to March 2010.  

VA treatment records dating from February 2010 through July 2015 routinely reflect the Veteran's complaints of insomnia, irritability, poor concentration, hypervigilance, an exaggerated startle response, and social isolation.  He consistently complained of nightmares, flashbacks and avoidant behavior.  Beginning in October 2014, several treatment records noted he was arrested after he fired a shot into his bedroom wall when he awakened from a nightmare.  Mental status examinations in the VA treatment records consistently show the Veteran to have good eye contact and to be casually dressed.  His speech was normal in rhythm and flow and his attention and concentration were evaluated as fair.  There were no memory problems and his thoughts were logical and goal directed.  There were no active delusions or hallucinations during this period.  His mood was often assessed as anxious with a limited range of affect.  His insight and judgment were fair.  

During his August 2012 hearing before the Board, the Veteran testified that he was unable to keep a job because of his temper and that he had been handcuffed in the back of a police car three to four times in the last four months because of his mood swings.  He testified that he occasionally had nightmares and major memory problems.  He felt isolated and did not go out for any social occasion, including his own parents' funerals.  He believed he would eventually be incarcerated, or would kill someone or himself.  He testified he was not receiving treatment for his PTSD symptoms at that time.  

After review of the evidence of record, there is no evidence of record that would warrant an initial rating in excess of 70 percent for the Veteran's service-connected PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's PTSD symptoms have not varied to such an extent that a rating greater or lesser than 70 would be warranted at any time during the pendency of the appeal.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degrees of stability of disability evaluations).  

The July 2010 VA examination, as well as the VA treatment records, while characterizing the Veteran's symptoms as serious, do not show that he has symptoms described in or consistent with the 100 percent rating.  Despite evidence of mild confusion, memory deficits, and some abnormal speech, there is no evidence of gross impairment in thought processes or communication, persistent delusions, or hallucinations, or grossly inappropriate behavior.  Nor is there objective evidence that the Veteran was intermittently unable to perform activities of daily living, was in persistent danger of hurting himself or others as a result of PTSD symptoms, or that he is disoriented to time or place or has memory loss for names of close relatives, his own occupation or his own name.  The evidence does not show other symptoms so severe as to approximate total occupational and social impairment.  
While the Veteran's statements are competent evidence of his symptoms, the medical examiners took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluations in determining the overall severity of the manifestations attributed to his service-connected PTSD.  In determining the severity of the Veteran's symptoms, the Board finds the medical evidence as to the severity of the Veteran's symptoms more probative.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected PTSD was evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected PTSD include chronic insomnia, nightmares, short temper, avoidant behavior, hypervigilance, exaggerated startle response, social isolation, and anxiety that do not result in total occupational and total impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In sum, the criteria for an initial schedular evaluation in excess of 70 percent for PTSD have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Post-Operative Left Forearm Hematoma

In a November 1970 rating decision, service connection was granted for a left forearm hematoma, and assigned a noncompensable disability rating for the residual scar.  A January 1995 rating decision increased the disability rating for the left forearm hematoma to 10 percent, rating the disability as peripheral neuropathy of the ulnar nerve.  The Veteran filed a claim for an increased disability rating in July 2009, that was denied in the September 2010 rating decision.  In a September 2015 rating decision, the RO increased the Veteran's disability rating to 20 percent disabling, effective July 28, 2009, and awarding a separate noncompensable rating for the associated surgical scar.  

Major/dominant and minor handedness are distinguished when rating diseases of the peripheral nerves.  38 C.F.R. § 4.69 (2016).  The evidence of record shows that the Veteran is right hand dominant; as such, the Veteran's left arm will be evaluated under the rating criteria as his minor arm.  

Peripheral nerve disorders affecting the upper extremities are evaluated under the criteria of Diagnostic Code 8516 when there is evidence of paralysis of the ulnar nerve.  The schedule for rating diseases of the peripheral nerves includes alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.  

Incomplete paralysis of the ulnar nerve warrants a 20 percent evaluation for "moderate" symptoms involving the minor arm.  Id.  Incomplete paralysis of the ulnar nerve warrants a 30 percent evaluation for "severe" symptoms involving the minor arm.  Id.  With complete paralysis of the ulnar nerve, a 50 percent rating is the maximum rating available for the minor arm.  Id.  Symptoms of complete paralysis are noted to include the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Disease of the Peripheral Nerves.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine the ratings with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a, (2016).

In August 2009, the Veteran underwent a VA examination of the post-operative residuals of his left forearm hematoma.  He complained of diffuse numbness at the volar aspect of the left forearm due to nerve damage.  He had recurrent spells of numbness and "shock-like" dysesthesias in the left arm.  He also complained of weakness in the left forearm with associated loss of grip strength in the left hand.  He reported he was significantly limited when lifting required the use of his left upper extremity.  His numbness also interfered with his sleep.  Physical examination revealed no evidence of any nodules, lumps or cysts.  There was a painless scar with no evidence of skin breakdown, inflammation or edema.  There was no evidence of limitation of motion or function due to the scar.  The diagnosis was residual post-op scar after surgical removal of a hematoma in the left forearm.  The examiner recommended the Veteran undergo electromyograph (EMG) testing.  

VA treatment records show the Veteran continued to complain of numbness and weakness in the left forearm.  Physical examination of the left arm in January 2010 revealed decreased strength in the left forearm and hand grip.  The diagnosis was arm injury, possible neuritis.  A March 2010 treatment record noted the forearm was densely numb and that the entire hand went numb at times.  The Veteran had to keep making a fist to decrease the feeling of numbness.  He reported that his left forearm and both hands would sometimes swell.  Physical examination revealed mild left wrist swelling.  There was full active range of motion in the left wrist and hand.  There was a mild anxious tremor noted, with no fasciculation.  Pinprick sensation was diminished in the fingertips of both hands.  A March 2010 EMG study showed mild delay in the left ulnar sensory latency.  There were no other abnormalities noted and the impression was left volar forearm paresthesia and it was noted that the Veteran also had mild peripheral neuropathy.  

An August 2010 VA examination shows the Veteran complained of tingling and numbness in his left arm, as well as an abnormal sensation, pain, anesthesia, and weakness.  There was no paralysis.  The symptoms were constant and made the use of the hand difficult.  Physical examination revealed no ulceration, no stasis pigmentation and no eczema.  There was no edema.  Left elbow range of motion was within normal limits, and there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Motor function of the hand was abnormal with the intrinsic muscles of the hand being inconsistent in strength from 2/5 to 4/5.  There was no muscle atrophy.  There was decreased sensation from the site of the scar to the wrist for pinprick/pain.  Sensation was normal for temperature, vibration, position and touch.  Deep tendon reflexes were 2+ for biceps and triceps jerk.  The examiner determined there were no abnormal nerve functions in the hand and opined that the examination of the left hand was inconsistent due to the lack of cooperation on the part of the Veteran.  The examiner further opined that the only residual of the hematoma in service was the scar.  

A September 2010 evaluation for the Social Security Administration notes that the Veteran had left arm weakness.  However, the examiner opined that, based on the examination, the Veteran was able to reach, handle, feel, grasp, and finger, occasionally.  Muscle strength was 4/5 for left hand grip and left arm biceps, forearm flexors and extensors.  Left hand finger range of motion was normal, and left wrist range of motion was also normal.  

During the August 2012 hearing before the Board, the Veteran testified that his left arm condition had worsened.  He testified that he could make a fist but that there was no feeling in the hand and that he could drop things because of the lack of feeling.  He also testified that he sometimes got an electrical shock when people grabbed his left hand.  He felt that he could hardly use his left hand.  

A June 2014 VA treatment record indicates the Veteran wanted an orthopedic appointment to address his left hand pain.  He wanted cortisone shots to alleviate his pain.  In September 2015, the Veteran underwent a VA examination of his left arm.  He continued to complain of left forearm numbness, but denied weakness.  He asserted he had difficulty holding things in his left hand because of his decreased sensation.  He also could not lift anything greater than 10 to 15 pounds with his left arm.  Physical examination revealed no muscle atrophy.  Deep tendon reflexes were 2+.  There was evidence of mild incomplete paralysis of the left median and ulnar nerves.  There was muscle strength of 4/5, with left elbow extension, wrist flexion and extension, as well as left hand grip and pinch motions. Range of motion testing was normal for the left wrist and fingers.  The impression was left volar forearm paresthesia and clinically mild peripheral neuropathy.  The examiner opined that the peripheral neuropathy did not impact on the Veteran's ability to work.  

After review of the evidence of record, there is no evidence of record that would warrant a disability rating in excess of 20 percent for the Veteran's service-connected left forearm hematoma, post-operative.  38 U.S.C.A. § 5110 (West 2014); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left forearm disability, the evidence shows no distinct periods of time during the pendency of the appeal, where the Veteran's left forearm disability has varied to such an extent that a rating greater than 20 would be warranted.  Cf. 38 C.F.R. § 3.344 (2016) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degrees of stability of disability evaluations).  

While the Veteran's statements are competent evidence of his symptoms, the medical examiners took into consideration all of the Veteran's subjective complaints, and the results of the clinical evaluations in determining the overall severity of the manifestations attributed to his service-connected post-operative left arm hematoma.  In determining the severity of the Veteran's symptoms, the Board finds the medical evidence as to the severity of the Veteran's symptoms more probative.  There is no evidence of record that the Veteran's peripheral neuropathy associated with the excision of the left forearm hematoma has been any more than a mild sensory impairment at any time during the pendency of the appeal.  Moreover, while the Veteran indicated that his left forearm disability had worsened at the time of his 2012 hearing before the Board, the medical evidence of record indicates that it has consistently been assessed as no more than a mild sensory impairment.  The 2015 VA examiner took into consideration all of the Veteran's subjective complaints and the results of the objective physical examination in determining that the Veteran had no more than mild ulnar nerve impairment.  The Veteran's disability has been evaluated as a moderate disability and there is no objective evidence of severe impairment to warrant a higher rating.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected post-operative left forearm hematoma pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8615, and 8715, the criteria which the Board finds specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's service-connected post-operative left forearm hematoma include intermittent pain, as well as consistent and chronic numbness and loss of sensation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 20 percent disability rating.  Evaluations in excess of 20 percent are provided for certain manifestations of peripheral neuropathy, but the medical evidence demonstrates that those manifestations are not present in this case.  Consequently, the Board concludes that schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.124, Diagnostic Codes 8516, 8615, 8715; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

In sum, the criteria for an evaluation in excess of 20 percent have not been met.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.  

A disability rating in excess of 20 percent for left forearm hematoma, post-operative, is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further development on the issue of entitlement to service connection for a skin disorder, to include as due herbicide exposure, is warranted, as the RO has not substantially complied with the directives of the prior January 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Although the September 2015 VA examiner found that the Veteran had no skin disorder other than onychomycosis of the finger nails, earlier VA treatment records during the appeal period show treatment for probable folliculitis, skin nodules, tinea on the feet, dermatophytes on the back, tinea versicolor, cellulitis, scaling skin on the hands, loss of nail with brittle regrowth, and hydranitis.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show that the Veteran has had diagnosed skin disorders, other than onychomycosis of the finger nails, during the pendency of his service connection claims.

Further, in a November 2015 addendum, the September 2015 VA examiner opined that the Veteran's finger nail onychomycosis was not a result of his service, including Agent Orange exposure because the military treatment records and separation examination revealed no relevant complaints or findings and "since lots of people have onychomycosis and do not have Agent Orange exposure."  

The Board finds that the September 2015 VA examiner who provided the November 2015 opinion, did not address the Veteran's reports of noticing his skin disorder/s after his discharge from service in the opinion.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Morever, the examiner did not provide adequate rationale for the opinion.  Thus, another opinion should be obtained on remand.  

Accordingly, the case is remanded for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any skin disorder, to include diagnosed diverticulitis, as well as right knee, leg and hip disabilities, found to be present. The entire claims file, to include all electronic files, must be reviewed by the examiner.

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether any current skin disorder, including probable folliculitis, skin nodules, tinea on the feet, dermatophytes on the back, tinea versicolor, cellulitis, scaling skin on the hands, loss of nail with brittle regrowth, and hydranitis, is related to his active service, or any incident therein, to include exposure to herbicides.

The VA examiner must comment on evidence of post-service diagnoses of probable folliculitis, skin nodules, tinea on the feet, dermatophytes on the back, tinea versicolor, cellulitis, scaling skin on the hands, loss of nail with brittle regrowth, and hydranitis, as well as the Veteran's history of symptoms since his discharge from service.  

A complete rationale for all opinions must be provided.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the medical opinion report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


